  Case: 6:21-cv-00127-WOB Doc #: 4 Filed: 08/02/21 Page: 1 of 3 - Page ID#: 18




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION at LONDON

 JOSE BERTABI REINA ESTACIO,                      )
                                                  )
         Petitioner,                              )        Civil Action No. 6: 21-127-WOB
                                                  )
 v.                                               )
                                                  )
 J. GILLEY, WARDEN,                               )         MEMORANDUM OPINION
                                                  )             AND ORDER
         Respondent                               )
                                                  )

                                       *** *** *** ***

       Jose Bertabi Reina Estacio is an inmate at the Federal Correctional Institution in

Manchester, Kentucky. Proceeding without an attorney, Estacio filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. [R. 1]. This matter is now before the Court on initial screening

pursuant to 28 U.S.C. § 2243. See Alexander v. Northern Bureau of Prisons, 419 F. App’x 544,

545 (6th Cir. 2011). For the reasons set forth below, the Court will deny Estacio’s petition.

       In 2015, Estacio pled guilty to one count of conspiracy to possess with the intent to

distribute cocaine while aboard a vessel subject to the jurisdiction of the United States. See United

States v. Jose Bertabi Reina Estacio, No. 8:15-cr-00193-MSS-TGW, at Rs. 33, 39, 41, 50 (M.D.

Fla. 2015). The district court then sentenced Estacio to 120 months in prison. See id. at R. 93.

Estacio did not appeal that judgment, and his subsequent efforts to vacate his sentence pursuant to

28 U.S.C. § 2255 were unsuccessful. See Jose Bertabi Reina Estacio v. United States, No. 8:18-

cv-00972-MSS-TGW (M.D. Fla. 2018).

       Estacio has now filed a § 2241 petition with this Court. [R. 1]. As best as the Court can

tell, Estacio is arguing that the government did not have subject-matter jurisdiction in his federal




                                                -1-
  Case: 6:21-cv-00127-WOB Doc #: 4 Filed: 08/02/21 Page: 2 of 3 - Page ID#: 19




criminal case and, as a result, he is actually innocent. [See id.]. Ultimately, Estacio asks this Court

to “vacate [his] sentence and order a[n] evidentiary hearing.” [Id. at 8].

       Estacio’s § 2241 petition, however, constitutes an impermissible collateral attack on his

underlying conviction. While a federal prisoner may challenge the legality of his conviction on

direct appeal and in a § 2255 motion, he generally may not do so in a § 2241 petition. See United

States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (explaining the distinction between a § 2255

motion and a § 2241 petition). After all, a § 2241 petition is usually only a vehicle for challenges

to actions taken by prison officials that affect the manner in which the prisoner’s sentence is being

carried out, such as computing sentence credits or determining parole eligibility. See Terrell v.

United States, 564 F.3d 442, 447 (6th Cir. 2009). Simply put, Estacio cannot use a § 2241 petition

as a way of challenging his conviction.

       To be sure, there is a limited exception under which federal prisoners have been permitted

to challenge the validity of their convictions in a § 2241 petition. However, the United States

Court of Appeals for the Sixth Circuit has repeatedly explained that a prisoner can only proceed

in this manner if he can demonstrate that an intervening change in statutory law from the Supreme

Court establishes his actual innocence. See Taylor v. Owens, 990 F.3d 493, 4999 (6th Cir. 2021)

(citing Hueso v. Barnhart, 948 F.3d 324, 333 (6th Cir. 2020))

       Here, Estacio has not made such a showing. In fact, Estacio has not clearly identified any

intervening change in statutory law from the Supreme Court, let alone a change that establishes

his own innocence. At most, Estacio points to one decision by the United States Court of Appeals

for the Eleventh Circuit on October 1, 2019 [see R. 1 at 4], which appears to be a reference to that

court’s unpublished decision in United States v. Guerro, 789 F. App’x 742 (11th Cir. 2019). Since

that decision, however, was not issued by the Supreme Court, Estacio’s reliance on it is unavailing.



                                                  -2-
  Case: 6:21-cv-00127-WOB Doc #: 4 Filed: 08/02/21 Page: 3 of 3 - Page ID#: 20




See Taylor, 990 F.3d at 499 (emphasizing that a petitioner “must identify a Supreme Court decision

that reinterprets the statute of conviction” and pointing out that a federal appeals court “is not the

Supreme Court.”).

        In short, Estacio may not proceed under § 2241. Therefore, this Court lacks jurisdiction to

entertain his petition.

        Accordingly, it is hereby ORDERED as follows:

        1. Estacio’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

            DISMISSED for lack of subject-matter jurisdiction.

        2. This matter is DISMISSED and STRICKEN from the Court’s docket.

        3. The Court will enter a corresponding Judgment.

        This 2nd day of August, 2021.




                                                 -3-
